Per Curiam.

Information for assault and battery. Marshall offered as a witness one Cray, charged in the information for the same offense, but who was not on trial, and was willing to testify. On objection made, the Court excluded the witness, and Marshall excepted. This was erroneous. Where several persons are jointly charged but separately tried, they are competent witnesses for each other if they consent to testify. Everett v. The State, 6 Ind. R. 495.
The transcript of a justice of the peace, setting forth a conviction of Marshall for an assault and battery on the same party, was offered in evidence, but being objected to, was excluded. This was also erroneous. It should have gone to the jury for what it was worth. To reap any benefit from it, Marshall must still identify the transaction; otherwise it was but a link in the chain of evidence going to show a former conviction for the same offense.
W. Grose, for the appellant.
J. Brown, for the State.
The judgment is reversed with costs. Cause remanded, &e.